Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10, 12 and 13 of U.S. Patent No. 10,644,391. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Claim 7:  The ‘391 patent (see claim 1) discloses all of the claimed features.
Claim 8:  The ‘391 patent (see claim 10) discloses all of the claimed features.
Claim 9:  The ‘391 patent (see claim 12) discloses all of the claimed features.
Claim 10:  The ‘391 patent (see claim 4) discloses all of the claimed features.
Claim 11:  The ‘391 patent (see claim 13) discloses all of the claimed features.
Claim 12:  The ‘391 patent (see claim 2) discloses all of the claimed features.
Claim 13:  The ‘391 patent (see claim 3) discloses all of the claimed features.
 
Claims 14-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 9, 10, 12 and 13 of U.S. Patent No. 10,644,391 in view of Mussler. 
Claim 14:  The ‘391 patent (see claim 1) discloses all of the claimed features except for coupling a radio module to the antenna radiating element, and coupling the radome structure to at least one of a plurality of panels to form a skin of the vehicle.  However, coupling a radio module to the antenna radiating element is inherent as all antenna 
Claim 15: The modified invention of the ‘391 patent (see claim 7) discloses all of the features recited in the claim.
Claim 16: The modified invention of the ‘391 patent (see claim 10) discloses all of the features recited in the claim.
Claim 17: The modified invention of the ‘391 patent (see claim 9) discloses all of the features recited in the claim.
Claim 18: The modified invention of the ‘391 patent (see claim 12) discloses all of the features recited in the claim.
Claim 19: The modified invention of the ‘391 patent (see claim 13) discloses all of the features recited in the claim.
Claim 20: The modified invention of the ‘391 patent (see claim 2) discloses all of the features recited in the claim.
Claims 21-26 contains similar limitations to the above rejected claims and are rejected for the same reasons.




Response to Arguments
Applicant's arguments filed April 02, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s comments regarding the Nonstatutory Double Patenting rejection, (See pg. 7, Remarks), the Examiner respectfully disagrees with Applicant.  
In response, MPEP 804.01 provides situations where the prohibition against nonstatutory double patenting rejections under 35 U.S.C. 121 does not apply.  In the instant case, 804.01(B) states: “[t]he claims of the application under examination and claims of the other application/patent are not consonant with the restriction requirement made by the examiner, since the claims have been changed in material respects from the claims at the time the requirement was made,” and applies to the rejected claims.  Accordingly, the Nonstatutory Double Patenting rejection is maintained.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Robert Karacsony/          Primary Examiner, Art Unit 2845